DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/16/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 3-5 has been entered.
Claims 1-2, and 6-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-2 and 6-20 are allowed.
	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the reflective layer and the electroluminescent display unit are located on two sides of the liquid crystal layer respectively, wherein at least a portion of the reflective display region of the reflective liquid crystal display unit is uncovered by the light-emitting display region of the electroluminescent display unit” including the remaining limitations.
	Claims 2 and 6-20 are allowable, at least, because of their dependencies on claim 1.
Examiner Note: Most of the relevant references of the Prior Art do not have the reflective layer, EL unit and liquid crystal layer in the claimed order. The one that does, 
However, it appears that the reflective electrodes (26) representing the reflective layer match up exactly with the boundaries of the light emitting region (there is no uncovered portion.)

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879